


109 HR 5405 IH: COMPETE

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5405
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Feeney (for
			 himself, Mr. Meeks of New York,
			 Mr. Sessions,
			 Mrs. Miller of Michigan,
			 Mr. Hensarling,
			 Mr. Jones of North Carolina,
			 Ms. Foxx, Mr. Garrett of New Jersey,
			 Mr. Stearns,
			 Mr. Tiahrt,
			 Mr. Wicker,
			 Mr. Royce,
			 Mr. Pence, and
			 Mr. Flake) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To reduce the burdens of the implementation of section
		  404 of the Sarbanes-Oxley Act of 2002.
	
	
		1.Short titleThis Act may be cited as the
			 Competitive and Open Markets that
			 Protect and Enhance the Treatment of Entrepreneurs Act or
			 the COMPETE
			 Act.
		2.Implementation of
			 internal control reporting and assessmentSection 404 of the Sarbanes-Oxley Act of
			 2002 is amended—
			(1)in subsection (a),
			 by striking The Commission and inserting Subject to
			 subsections (c), (d), and (e), the Commission;
			(2)in
			 subsection (b), by inserting subject to subsections (c), (d), and
			 (e), after for the issuer shall; and
			(3)by adding at the
			 end the following new subsections:
				
					(c)Smaller Public
				Company ExemptionThe
				Commission’s rules under subsection (a) shall permit an issuer to elect
				voluntarily not to provide the assessment described in subsection (a)(2) and
				the attestation thereof described in subsection (b) if the issuer—
						(1)has a total market
				capitalization for the relevant reporting period of less than
				$700,000,000;
						(2)has total product
				revenue for that reporting period of less than $125,000,000;
						(3)the issuer has
				fewer than 1500 record beneficial holders;
						(4)the issuer has
				been subject to the requirements of sections 13(a) or 15(d) of the Securities
				Exchange Act of 1934 for a period of less than twelve calendar months;
				or
						(5)the issuer has not
				filed, and was not required to file, an annual report pursuant to section 13(a)
				or 15(d) of the Securities Exchange Act of 1934.
						(d)Random
				AuditsThe Commission’s rules
				under this section shall provide that, after the first year for which an
				attestation and report is made by a registered public accounting firm under
				subsection (b), the assessment by the management of the issuer under subsection
				(a)(2) shall be subject to examination, attestation, and report on a schedule
				determined by a system of random selection, as specified in such rules. The
				Commission shall specify in such rules that not less than 10 percent of the
				issuers listed on each national securities exchange will annually be subjected
				to such examination, attestation, and report. Such random selection system
				shall be administered by the national securities exchange on which the
				securities of the issuer are listed.
					(e)De Minimus
				Standard; Additional Guidance; IndependenceIn implementing the
				requirements of this section, the Commission and the Board—
						(1)shall alter the
				standard for review from a remote likelihood standard for noting weaknesses
				under this section to a 5 percent de minimus material weakness criteria (based
				on 5 percent of net profits);
						(2)specific guidelines
				for measuring the terms reasonable, significant, and
				sufficient in the context of internal control over financial
				reporting for issuers, including—
							(A)reference to
				specific examples of the appropriate application of those terms; and
							(B)establishment of a
				means for timely response by the Commission or Board, as applicable, to
				requests by issuers and registered public accounting firms for guidance as to
				the appropriate application of those terms; and
							(3)shall modify the rules concerning the
				independence of registered public accounting firms to perform assessments under
				subsection (b) to allow prudent interaction between such firms and internal
				consultants.
						.
			3.British
			 Accounting System StudyThe
			 Securities and Exchange Commission and the Public Company Accounting Oversight
			 Board shall jointly conduct a study comparing and contrasting the
			 principles-based Turnbull Guidance under the securities laws of Great Britain
			 to the implementation of section 404 of the Sarbanes-Oxley Act of 2002. The
			 Commission and the Board shall submit a report on the results of such study to
			 the Congress not later than one year after the date of enactment of this
			 Act.
		
